Citation Nr: 0908281	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right elbow fracture.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic left hip bursitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the VA RO in Houston, 
Texas, which granted service connection for the residuals of 
a right elbow fracture and for chronic left hip bursitis, and 
assigned 10 percent ratings, respectively, effective from 
August 12, 2003.  During the course of her appeal, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing has been associated with the claims file.  
This matter was most recently before the Board in June 2008, 
when the case was remanded to the VA RO in Houston, Texas 
(via the Appeals Management Center (AMC), in Washington, 
D.C.).  The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include supplying 
the Veteran with corrective Veterans Claims Assistance Act 
(VCAA) notice and obtaining a VA examination.  Upon 
completion of the requested development, a supplemental 
statement of the case (SSOC), dated in September 2008 and 
issued in October 2008, continued and confirmed the previous 
evaluations.  

Of preliminary importance, because the claims for higher 
ratings for the service-connected residuals of a right elbow 
fracture and for chronic left hip bursitis involve requests 
for higher ratings following the grant of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Residuals of a right elbow fracture are currently 
manifested by subjective reports of pain on motion and 
occasional weakness; but without any joint ankylosis, and 
with physical examination results that reveal limitation of 
motion that, in  consideration of any additional functional 
loss due to pain, weakness, excess fatigability, 
incoordination, or any other factors not contemplated in the 
relevant rating criteria, is not limited to the level of 75 
or 90 degrees of extension nor limited to the level of 70 or 
90 degrees of flexion.  

3.  Chronic left hip bursitis, is currently manifested by 
subjective reports of pain and tenderness, and by evidence of 
limitation of flexion that, in  consideration of any 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or any other factors not 
contemplated in the relevant rating criteria, is not limited 
to the level of 30 degrees, and occasional swelling, 
stiffness, and mild osteoarthritis; but without evidence of 
further limitation of motion, deformity, giving way, 
instability, or fracture of the left hip, impairment of the 
femur, or any incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right elbow fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5206 to 5208 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic left hip bursitis, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5019, 5252 
to 5255 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

Furthermore, in letters dated in August 2003, July 2005, 
March 2006, and June 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Specifically, the 
March 2006 and June 2008 notice letters set forth the 
criteria for higher ratings for disabilities of the elbow and 
chronic bursitis.  This correspondence advised the Veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  As 
noted above, the claim was last readjudicated in an SSOC in 
September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service private and VA treatment 
records, and the reports of VA examinations.  Also of record 
and considered in connection with the appeal is the Veteran's 
hearing testimony, along with various written statements 
submitted by the Veteran and her representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

A.  Disabilities of the Elbow and Forearm

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  During her March 2008 Travel Board 
hearing and in her various VA examinations, the Veteran 
reported that she is left-handed.  Thus, the rating for the 
right elbow is to be made on the basis of the right upper 
extremity being the minor extremity.  

The current version of the General Rating Formula for 
Diseases and Injuries of the Elbow and Forearm, 38 C.F.R. § 
4.71a, provides as follows:

Diagnostic Code 5206 provides: 

Forearm, limitation of flexion of the minor arm:

30 %		Flexion limited to 55 degrees; 

20 %		Flexion limited to 70 or 90 degrees; 

10 %	Flexion limited to 100 degrees.

38 C.F.R. § 4.71a, DC 5206 (2008).  

Diagnostic Code 5207 provides: 

Forearm, limitation of extension of the minor arm:

30 %		Extension limited to 100 degrees;

20 %		Extension limited to 75 or 90 degrees;

10 %		Extension limited to 45 or 60 degrees.  

38 C.F.R. § 4.71a, DC 5207 (2008).  

Diagnostic Code 5208 provides: 

20%	Forearm, flexion limited to 100 degrees and 
extension to 45 degrees of the minor arm.  

38 C.F.R. § 4.71a, DC 5208 (2008).  

Normal ranges of motion of the elbow are 90 to 145 degrees 
flexion, and 0 to 90 degrees extension.  38 C.F.R. § 4.71, 
Plate I (2008).  


B.  Acute, Subacute, or Chronic Diseases

Diagnostic Code 5019 instructs that bursitis will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 
5019 (2008).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  

C.  Disabilities of the Hip and Thigh

The current version of the General Rating Formula for 
Diseases and Injuries of the Hip and Thigh, 38 C.F.R. § 
4.71a, provides as follows:

Diagnostic Code 5252 provides: 

Thigh, limitation of flexion of: 

20 %		Flexion limited to 30 degrees;

10 %		Flexion limited to 45 degrees.  

38 C.F.R. § 4.71a, DC 5252 (2008).  

Diagnostic Code 5253 provides:  

Thigh, impairment of:  

20 %		Limitation of abduction of, motion lost beyond 10 
degrees;

10 %	Limitation of adduction of, cannot cross legs; or 
limitation of rotation of, cannot toe-out more than 
15 degrees, affected leg.  

38 C.F.R. § 4.71a, DC 5253 (2008).  

Diagnostic Code 5254 provides: 

80 %		Hip, flail joint.  

38 C.F.R. § 4.71a, DC 5254 (2008)


Diagnostic Code 5255 provides:  

Femur, impairment of:  

Malunion of: 

20 %		With moderate knee or hip disability;

10 %		With light knee or hip disability.  

38 C.F.R. § 4.71a, DC 5255 (2008).  

Normal ranges of motion of the hip are 0 to 125 degrees 
flexion, and 0 to 45 degrees abduction.  38 C.F.R. § 4.71, 
Plate II (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

A.  Increased Rating for Residuals of a Right Elbow Fracture

The Veteran asserts that she is entitled to a disability 
rating in excess of 10 percent for residuals of a right elbow 
fracture.  She essentially contends that she experiences 
constant pain and occasional tingling sensation in her right 
arm, and is unable to fully extend the right elbow.  These 
assertions are supported by oral testimony provided by the 
Veteran and her representative in her March 2008 hearing, 
which corroborate her reported symptomatology.  As noted 
above, that the Veteran is left-hand dominant.  

In conjunction with the current appeal, the Veteran underwent 
VA orthopedic examinations in September 2003, September 2006, 
and September 2008, which revealed range of motion testing 
that showed right forearm flexion limited to no more than 100 
degrees and extension limited to no more than 45 degrees.  
Various X-ray studies and views accompanying these reports 
showed findings to include no fractures or joint effusions 
identified, and no evidence of bony destructive lesions 
present, with the previous fracture appearing healed and the 
head of the radius intact.  Additionally, a March 2007 VA 
Rehab Diagnostic Study Report indicated findings of no gross 
joint deformities, equisite tenderness, and lateral 
epicondyle of the right elbow.  Clinical findings included 
post-traumatic right elbow tenderness.

Notably, range of motion testing results from the September 
2003 VA examination indicated flexion to 135 degrees, 
supination and pronation to 85 degrees, passive extension to 
+50 degrees, and passive and active extension to 60 degrees 
maximum extension in flexed posture.  The Veteran was 
diagnosed with post-traumatic arthritic residuals of open 
reduction internal fixation, right olecranon fracture, 1990 
with elbow extension loss of 50 degrees.  

Additionally, during the September 2008 examination, the 
Veteran endorsed right elbow pain with intermittent tingling 
radiating down the right elbow to the hand/fingers.  However, 
electrodiagnostic findings revealed no slowing across the 
elbow, or evidence of any neuropathy.  Range of motion 
testing showed flexion with active motion from 20 degrees to 
100 degrees with pain beginning at 90 degrees and ending at 
100 degrees, flexion with passive motion from 8 degrees to 
130 degrees with pain beginning at 110 degrees and ending at 
130 degrees, extension with active motion from 100 degrees to 
20 degrees, and passive motion from 130 degrees to 8 degrees 
with pain beginning at 15 degrees and ending at 8 degrees.  
The examiner noted no additional loss of motion on repetitive 
use.  Diagnostic testing in the form of X-rays of the right 
elbow showed a healed olecranon fracture, with only sequela 
of a tiny cystic lucency in the olecranon process.  The 
examiner noted that the Veteran's elbow joint space appeared 
adequate and the head of the radius was intact.  The Veteran 
was diagnosed with post-traumatic right elbow tenderness, and 
the examiner noted that when the Veteran relaxes, the passive 
range of motion is nearly normal, and that at the point of 
maximal passive extension (5 degrees) she experiences pain in 
the bicep muscle, which is consistent with mild contracture 
secondary to loss of full range of motion.  The examiner 
concluded that with appropriate physical therapy, it is more 
likely than not that the range of motion can be nearly, if 
not completely normal.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the Veteran's elbow 
disability, under any of the applicable diagnostic criteria, 
is not warranted.  In order to warrant an evaluation in 
excess of 10 percent, the Veteran must exhibit forearm 
flexion limited to 70 degrees or 90 degrees, or forearm 
flexion limited to 75 degrees or 90 degrees; or forearm 
flexion must be limited to 100 degrees and extension to 45 
degrees.  In this case, the medical evidence does not support 
findings of right forearm limitation of flexion or extension 
that falls within the aforementioned parameters.  See 38 
C.F.R. § 4.71a, DCs 5206 to 5208 (2008).  In fact, other than 
subjective reports of pain, medical findings reveal a well-
healed fracture of the right elbow, with nearly normal range 
of motion.  

The Veteran's overall right elbow symptomatology does not 
meet the criteria for at least the next higher, 20 percent, 
rating.  As the criteria for the next higher, 20 percent 
rating has not been met, it follows that the criteria for an 
even higher rating (30 percent under DCs 5206 or 5207) 
likewise have not been met.  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for residuals of a right elbow 
fracture, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.  


B.  Increased Rating for Chronic Left Hip Bursitis

The Veteran asserts that she is entitled to a disability 
rating in excess of 10 percent for chronic left hip bursitis.  
She essentially contends that she experiences chronic pain in 
her left hip.  This assertion is supported by oral testimony 
provided by the Veteran and her representative in her March 
2008 hearing, which corroborates her reported symptomatology.  

As noted above, in conjunction with the current appeal, the 
Veteran underwent VA orthopedic examinations in September 
2003, September 2006, and September 2008.  Range of motion 
testing revealed left thigh flexion limited to no more than 
45 degrees, and it was repeatedly noted that there was no 
evidence of fracture.  In fact, the Veteran's left hip 
flexion has consistently been tested to 120 degrees as per 
the September 2003 and September 2006 VA examinations.  
Radiographic findings revealed identical bilateral pelvis, 
both SI joints open, no abnormalities revealed, both hip 
joint spaces the same and adequate, and both femoral heads 
intact with a normal trabecular pattern.  A frog leg view of 
the left hip was unremarkable, and no old hip or pelvic 
fractures were identified on any study.  However, the 
September 2008 examiner's review of a September 2006 bone 
scan revealed a potential presence of mild osteoarthritis in 
the left hip.  

Specifically, the September 2003 examiner noted on physical 
examination that the Veteran's coxa was symmetric, and that 
she was nontender over the ischial tuberosity, greater 
trochanteric or sacroiliac joint.  The Veteran reported 
discomfort over the anterior superior iliac spine and 
proximal thigh, and indicated a snapping sensation, which was 
felt with knee flexion.  External rotation of the left hip 
was 0 to 35 degrees, and internal rotation was 0 to 30 
degrees.  Diagnostic and clinical tests showed radiographic 
studies of the pelvis were negative.  The Veteran was 
diagnosed with coxa saltans, and left hip bursitis, secondary 
to a healed pelvic fracture.  

The September 2006 VA examination indicated findings of 
complaints of pain in the anterior proximal thigh, the 
anterior and superior iliac spine, and pain over the adductor 
group of the left thigh medially.  Baseline reports of pain 
were noted, but without weakness, stiffness, or fatigue; 
however the Veteran reported a lack of endurance secondary to 
an inability to continue to climb and descend stairs or squat 
and sweep.  The examiner observed that the Veteran was obese, 
and had normal gait without ambulatory aids or braces 
utilized.  The Veteran further reported nontenderness to the 
ischial tuberosity, greater tronchanteric, and SI joint.  
However, she complained of tenderness to the abductor group 
inside the knee to groin which is a widespread 
musculoskeletal area without specific pinpoint anatomical 
identification of a specific pain generator but multiple site 
of soft tissue digital pain.  The examiner noted that when 
the finger tips blanch approximately 10 pounds of pressure is 
applied to the skin, and his finger tips did not blanch over 
this widespread area.  Additionally, he noted bilateral hip 
examination coxa symmetric in height.  Range of motion 
testing showed active equal passive range of motion, and left 
hip flexion to 120 degrees.  All other range of motion 
testing was performed on the right hip.  Neurological 
examination results indicated normal muscle strength and 
sensory intact bilaterally.  The Veteran was diagnosed with 
no abnormal pathology of the hip found, and with stable 
joint.  Upon review of the case file, the examiner noted that 
prior treatment records were negative for a hip fracture, and 
generally showed normal hip pelvis.  No hip problem was 
found.  

Additionally, during the September 2008 examination, the 
Veteran reported no episodes of locking or inflammation, one 
instance of effusion, and mild flare-ups that occurred 3 to 5 
times a week in the left hip joint.  She noted 50 percent 
additional loss of function in the left hip, and stated that 
she must sit for 2 hours until the discomfort returns to 
baseline.  She additionally described being unable to stand 
for more than a few minutes, being able to walk more than a 
quarter of a mile but less than a mile, and indicated pain, 
stiffness and weakness, but no deformity, giving way, 
instability, or episodes of dislocation or subluxation.  On 
physical examination gait was found to be normal, no atrophy 
was noted, no clubbing stenosis or edema was present, muscle 
tone was normal, and there were no gross joint deformities 
noted.  The Veteran was diagnosed with left hip pain due to 
bursitis.  As noted above, the examiner opined that there may 
also be mild osteoarthritis of the hip as indicated on a 2006 
bone scan which was not present on current X-ray, and that 
any osteoarthritis present is more likely than not a residual 
attributable to her service-connected hip disability.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the Veteran's chronic 
left hip bursitis, under any of the applicable diagnostic 
criteria, is not warranted.  In order to warrant an 
evaluation in excess of 10 percent, the Veteran must exhibit 
flexion of the thigh limited to 30 degrees, or limitation of 
abduction of the thigh that includes motion lost beyond 10 
degrees, or malunion of the femur with moderate knee or hip 
disability.  Despite the Veteran's complaints of pain and 
functional limitation, the competent medical evidence is 
against finding additional functional loss such as to warrant 
an increased under DCs 5251 to 5253.  To the contrary, the 
medical evidence indicates that the Veteran has flexion 
limited to no more than 45 degrees, with no more than 
limitation of adduction, where she cannot cross her legs.  
Although the September 2008 examiner opined that the Veteran 
may have mild osteoarthritis that is attributable to her 
service-connected left hip disability, radiographic testing 
results throughout the course of her appeal showed negative 
findings of a fracture of the left hip pelvis.  

An evaluation in excess of 10 percent is also not warranted 
under DCs 5254 or 5255, as the Veteran does not show a flail 
joint or malunion or impairment of the femur.  As the 
criteria for the next higher, 20 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(30 percent under DCs 5252 or 5255) likewise have not been 
met.  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for chronic left hip bursitis, and 
the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  


D.  Other Considerations

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether an increased evaluation for 
either disability may be warranted.  While recognizing that 
the Veteran has subjective complaints of pain in regard to 
both of his disabilities, as noted above, and while the 
record contains an indication that the Veteran suffers from 
flare-ups, there is no evidence indicating a finding of 
additional functional loss beyond that which was objectively 
shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds 
that additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

The above determinations are based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that her residuals of a right elbow fracture 
or her chronic left hip bursitis have markedly interfered 
with her employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  In fact, as noted above, the Veteran reported an 
employment history as a teacher and, most recently, as a 
management specialist in her March 2008 Travel Board hearing 
and in VA examinations.  Furthermore, there is no evidence of 
any periods of hospitalization for either disability during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected 
disabilities; however, the record does not support assigning 
separate ratings for additional symptoms associated with her 
right elbow and left hip disabilities.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether"staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  


ORDER

An initial rating in excess of 10 percent for residuals of a 
right elbow fracture, is denied.

An initial rating in excess of 10 percent for chronic left 
hip bursitis, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


